Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 111536212. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader in scope than the claims in conflicting U.S. Patent No. 11153621.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20, of the instant application corresponds to 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20, respectively, of conflicting U.S. Patent No. 11,153,621.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gideon (2012/0023201) in view of Corral (2020/0052917).

As for claims 1, Gideon discloses a device, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
recording a consumption transaction, wherein the consumption transaction ([0039], [0060], [0069]) indicates: 
an amount of time that a single user views a media asset ([0039], [0041], [0044]), 
a first type of device corresponding to a mobile device that the single user uses to view a first portion of the media asset during a first viewing period via a first network including a cellular network (User can view content on mobile device and can resume from point left off on a second device; [0028], [0030], [0033], [0052], [0058]), and 
a second type of device corresponding to a smart television set that the single user uses to view a second portion of the media asset during a second viewing period via a second network including the Internet ([0028]-[0030]), 
wherein the first portion is different from the second portion and the first viewing period is different from the second viewing period ([0030]); 
generating a charge based on the consumption transaction recorded (User is charged based on duration that user spent watching the content; [0041]), 
wherein the charge includes a first charge at a first rate that is based on the first type of device ([0037], [0069]) that the single user uses to view the first portion of the media asset during the first viewing period via the first network and a second charge at a second rate that is based on the second type of device ([0037], [0069]) that the single user uses to view the second portion of the media asset during the second viewing period via the second network (User can restart streaming or resume viewing on a different device and/or network [0028]-[0029]. User is charged based duration that user spent watching the content [0041].), and 
wherein the second rate is different from the first rate ([0037]-[0041]); and 
providing the charge to the single user ([0039]-[0041]).  
However, Gideon fails to disclose recording a transaction into a blockchain;
In an analogous art, Corral discloses recording a transaction into a blockchain ([0025], [0117]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gideon’s invention to include the abovementioned limitation, as taught by Corral, for the advantage of ensuring security, transparency, and traceability. 


As for claim 2, Corral discloses wherein the operations further comprise determining whether an end to a billing cycle has been reached and generating the charge based on a history of pricing policy transactions and consumption transactions recorded in the blockchain ([0098], [0082]).  

As for claim 3, Corral discloses wherein a pricing policy recorded in the blockchain identifies the media asset and a content provider ([0025], [0077], [0092], [0117]). Gideon discloses pricing recorded includes baseline availability policy ([0036]-[0044]).  

As for claim 4, Gideon discloses wherein the pricing policy identifies a plurality of media assets and specifies rules for offering the plurality of media assets to the single user ([0036]-[0044]).  

As for claim 5, Gideon discloses wherein the rules comprise: start and end dates when the plurality of media assets may be viewed and a maximum viewing period following the recording of the consumption transaction, and a third rate for viewing the plurality of media assets ([0036]-[0044]).  

As for claims 6, Gideon discloses wherein the rules comprise bespoke rules on asset availability that are specific to a specific media asset in the plurality of media assets ([0036]-[0041]).  

As for claims 7, Gideon discloses wherein the rules comprise business policies that deviate from the baseline availability policy ([0036]-[0041]).  

As for claims 8, Gideon discloses wherein the consumption transaction comprises a date and time of consumption ([0034], [0039], [0044]).  

Claim 12 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim. Claim 12 additionally calls for the following:
Receiving a request to view a media asset from a single user (Gideon: [0060]);
Streaming the media asset to the single user based on the receiving of the request (Gideon: [0027], [0030]);
The consumption transaction identifies the single user, and the media asset streamed (Gideon: [0060]);

As for claim 13, Gideon discloses wherein the operations further comprise: retrieving a profile of the single user and adjusting an offer comprising a first price for viewing the media asset based on the profile ([0049], [0050]).  

As for claim 14, Gideon discloses wherein the operations further comprise: receiving a second price for viewing the media asset; and providing the second price to the single user (see rejection of claim 1). Corral discloses wherein the consumption transaction does not include the first price or the second price (Consumption transaction does not include price; [0114]-[0116]).  

As for claim 15, Gideon discloses wherein the consumption transaction comprises a date and time of the consumption ([0037]-[0044]).  

As for claim 16, Gideon discloses wherein the processing system includes a plurality of processors operating in a distributed processing environment ([0014]).  

Claim 17 contains the limitations of claim 12 and is analyzed as previously discussed with respect to that claim. Claim 17 additionally calls for the following:
recording, by a processing system including a processor, a pricing policy into a blockchain (Corral: [0020], [0027], [0050]); 
recording a consumption transaction in the blockchain (Corral: [0025], [0117]), 
wherein the consumption transaction identifies: a first network corresponding to a cellular network and a second network corresponding to the Internet; generating, a charge based on the pricing policy that is based on the use of the first network to stream the first portion of the media asset and a second charge that is based on the use of the second network to stream the second portion of the media asset (Gideon: [0059], [0041], [0037], [0069]).  

As for claim 18, Corral discloses wherein the pricing policy identifies the media asset and a content provider ([0025], [0077], [0092], [0117]). Gideon discloses a baseline availability policy, a plurality of media assets and specifies rules for offering the plurality of media assets to the single user ([0036]-[0044]).  

As for claim 19, Gideon discloses wherein the first type of device corresponds to a mobile device of the single user and the second type of device corresponds to a smart television set of the single user ([0028]-[0030]).  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gideon and Corral as applied to claim 1 above, and further in view of Hubbard (2010/0223637).

As for claims 9, Corral discloses the blockchain updates the pricing policy ([0043], [0050], [0073], [0083], [0119]).
However, Gideon and Corral fail to disclose dynamically updating the pricing policy and reconciling pricing to provide a consumption context for the consumption transaction.  
In an analogous art, Hubbard discloses dynamically updating the pricing policy and reconciling pricing to provide a consumption context for the consumption transaction ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gideon and Corral’s invention to include the abovementioned limitation, as taught by Hubbard, for the advantage of optimizing the pricing of the multimedia content.

As for claims 10, Corral discloses wherein the pricing policy comprises a smart contract ([0021], [0032], [0051], [0052]).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gideon and Corral as applied to claim 1 above, and further in view of Silberstein (2014/0122737) and McCoy (2012/0210343).

	As for claim 11, Gideon and Corral disclose wherein the first portion of the single content item is presented to the user as discussed above in claim 1.  
However, Gideon and Corral fail to disclose presenting a portion of a content when the user is on a train and wherein the second portion of the single content item is presented when the user is at a home of the user.
In an analogous art, Silberstein discloses presenting a portion of a content when the user is on a train (Once the user has sat down on a train to commute to work, user can interact with device to watch media stream via cellular network; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gideon and Corral’s invention to include the abovementioned limitation, as taught by Silberstein, for the advantage of allowing the user to watch content at a user’s convenience, regardless of user’s location. 
However, Gideon, Corral, and Silberstein fail to disclose:
wherein the second portion of the single content item is presented when the user is at a home of the user.
In an analogous art, McCoy discloses wherein the second portion of the single content item is presented when the user is at a home of the user ([0077], [0081], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gideon, Corral, and Silberstein’s invention to include the abovementioned limitation, as taught by McCoy, for the advantage of allowing the user to watch content at a user’s convenience, regardless of user’s location. 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gideon and Corral as applied to claim 17 above, and further in view of Hardy (2019/0207768).

As for claim 20, Gideon and Corral fail to disclose:
Recording, by the processing system, a first cryptographic hash corresponding to the consumption transaction;
Subsequent to the recording of the first cryptographic hash, requesting, by the processing system, a copy of hash values in the blockchain; and 
Comparing, by the processing system, the first cryptographic hash to the copy of hash values in the blockchain to verify an integrity of a block of the blockchain.
In an analogous art, Hardy discloses:
Recording, by the processing system, a first cryptographic hash corresponding to the consumption transaction ([0005], [0007], [0008], [0015], [0017], [0018]);
Subsequent to the recording of the first cryptographic hash, requesting, by the processing system, a copy of hash values in the blockchain ([0005], [0007], [0008], [0015], [0017], [0018]); and 
Comparing, by the processing system, the first cryptographic hash to the copy of hash values in the blockchain to verify an integrity of a block of the blockchain ([0005], [0007], [0008], [0015], [0017], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gideon and Corral’s invention to include the abovementioned limitation, as taught by Hardy, for the advantage of enabling authorized content receivers to output requested content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421